Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 – Applicant should use different numbering/lettering for different parts.  In this case, there are two (a) and (b) identifiers.  
Claims 13, 17, 21 – Applicant should include an Oxford comma between “width, diameter or thickness.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 14, and 24, and those depending therefrom including claims 3-10, 12-13, 16-18, 20-22, and 25-30, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 11, 24 and those depending therefrom including claims 3-10, 12-14, 16-18, 20-22, and 25-30, the claimed “at least a plurality of pair of brush wire mounts spaced (i) radially from a central axis of rotation of the brush, and (ii) circumferentially apart from one another” is indefinite.  It is unclear which of the “at least,” the “plurality”, and “the pair” pertain to the brush wire mounts.  From the specification, it’s understood that there are two sets of wire mounts which could be considered “[a] pair.”  It is also understood that there is a plurality of apertures in each set.  It is not clear, however, what “at least a plurality” is or how it pertains to the claims.  This appears to be the same thing as “a plurality” and therefore additional weight is not being given to the addition of “at least”.  
As best understood, the brush wire mounts are the apertures.  It is assumed that this is meant to claim a pair of brush wire mounts comprising a first set of brush wire mounts and a second set of brush wire mounts wherein each the first and second set of brush wire mounts are spaced radially from a central axis of rotation of the brush relative to each other, and wherein one of the first and second set of brush wire mounts is spaced circumferentially apart from the other of the first and second set of brush wire mounts.
	Regarding claim 14, the claim now depends on cancelled claim 15.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesiw (US-5,406,669) in view of Brinkmann (US-6,217,431).
	Regarding claim 1 (Currently Amended), Lesiw (US-5,406,669) discloses a rotary brush comprising: 
	(a) a central disc hub (main body 31) with a plurality of brush wire mounts (knot holes 30);
(b) an elongate brush wire (wire knots 40, 42) carried by each brush wire mount (knot holes 30), each brush wire (wire knots 40, 42) extending radially outwardly from the brush wire mount (knot holes 30) beyond an outer radial periphery of the central disc hub (main body 31) defining a working face at or adjacent a free end thereof that abrasively contacts a surface during rotation of the rotary brush (Fig. 5 shows a peripheral circumferential surface for contacting a surface); and
	Lesiw fails to disclose a two sets brush wire mounts brush wire mounts spaced radially from a central axis of rotation of the brush, and (ii) circumferentially apart from one another and wherein the central disc hub has (a) a radially outermost group of brush mounts spaced circumferentially around the hub, and (b) a radially innermost group of brush mounts spaced circumferentially about the hub that is spaced radially inwardly of the radially outermost group of brush mounts.
	However, Brinkmann (US-6,217,431) teaches a two sets brush wire mounts (14a, shown with one shallower set in Figure 3 and one deeper set in Figure 3) spaced radially from a central axis of rotation of the brush (Fig. 1), and (ii) circumferentially apart from one another (Fig. 3) and wherein the central disc hub (base body 11) has (a) a radially outermost group of brush mounts (the shallower set of mounts 14a in Figure 3 are considered the outermost group of the two sets of mounts 14a) spaced circumferentially around the hub (base body 11), and (b) a radially innermost group (the deeper set of mounts 14a in Figure 3) of brush mounts spaced circumferentially about the hub that is spaced radially inwardly of the radially outermost group of brush mounts (Fig. 3).  Brinkmann teaches that alternating depths of brush mounts and doing so in a circumferentially spaced, or alternating, manner provides for an increased number of bristles [Brinkmann; col. 2, lines 38-49] and therefore would have been obvious to one of ordinary skill in the art at the time of invention to modify the brush of Lesiw with more brush mounts done in a circumferentially and radially spaced manner such as taught by Brinkmann in order to increase the number of bristles to make the brush of Lesiw more efficient at scraping and/or abrading [col. 2, lines 38-49].
	Regarding claim 5 (Currently Amended), Lesiw, as modified by Brinkmann, wherein Lesiw further discloses the rotary brush of claim 4, wherein each one of the brush wires (knots 40, 42) is comprised of a plurality of elongate brush wire filaments (individual wires 40A) twisted together at least a plurality of times along the length of the brush wire (Figs. 3 and 4).
	Regarding claim 7 (Currently Amended), Lesiw discloses the rotary brush of claim 4, wherein each one of the brush wires is comprised of at least a plurality of pairs of wire filaments (40A) braided together (i.e. interlacing strands) along the length of the brush wire (40, 42) (Figs. 3 and 4).
	Regarding claim 9 (Currently Amended), Lesiw discloses the rotary brush of claim 4, wherein each one of the brush wires (40, 42) is comprised of at least a plurality of pairs of wire filaments (40A) twisted and braided (i.e. interlacing strands) together along the length of the brush wire (Figs. 3 and 4).

Claim(s) 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesiw (US-5,406,669) in view of Brinkmann (US-6,217,431) and further in view of (JP-2008206798-A).
	Regarding claim 6 (Currently Amended), Lesiw discloses the rotary brush of claim 4, but fails to disclose wherein each one of the brush wires (40, 42) is comprised of between twenty-two and thirty-four brush wire filaments twisted together along the length of the brush wire.
	However, Ishiguro (JP-2008206798-A) teaches wherein the number of brush wires is comprised between twenty-two and thirty-four brush wire filaments (24 shown in Figure 2e) twisted together along the length of the brush wire (Figures 1a, 2a, 4a show how they are twisted together).  Ishiguro, along with what is commonly known in the art of manufacturing, teaches wherein the number of bristles can be optimized to achieve desired strength versus the cost of manufacture, where more wires add to strength [Ishiguro; Abstract] while the increase of wires increases manufacturing costs, as is known in the art.  It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since the number of strands and the diameter of the strands factor into the amount of surface area of the brush, it therefore would have been obvious optimization to one of ordinary skill in the in order to modify the number of strands of Lesiw to increase the bristle strength while maintaining cost.  
	Regarding claim 8 (Currently Amended), Lesiw discloses the rotary brush of claim 4, but fails to disclose wherein each one of the brush wires (40, 42) is comprised of between twenty-two and thirty-four brush wire filaments twisted together along the length of the brush wire.
However, Ishiguro (JP-2008206798-A) teaches wherein the number of brush wires is comprised between twenty-two and thirty-four brush wire filaments (24 shown in Figure 2e) twisted together along the length of the brush wire (Figures 1a, 2a, 4a show how they are twisted together).  Ishiguro, along with what is commonly known in the art of manufacturing, teaches wherein the number of bristles can be optimized to achieve desired strength versus the cost of manufacture, where more wires add to strength [Ishiguro; Abstract] while the increase of wires increases manufacturing costs, as is known in the art.  It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since the number of strands and the diameter of the strands factor into the amount of surface area of the brush, it therefore would have been obvious optimization to one of ordinary skill in the in order to modify the number of strands of Lesiw to increase the bristle strength while maintaining cost.  
Regarding claim 10 (Currently Amended), Lesiw discloses the rotary brush of claim 4, but fails to disclose wherein each one of the brush wires (40, 42) is comprised of between twenty-two and thirty-four brush wire filaments twisted together along the length of the brush wire.
	However, Ishiguro (JP-2008206798-A) teaches wherein the number of brush wires is comprised between twenty-two and thirty-four brush wire filaments (24 shown in Figure 2e) twisted together along the length of the brush wire (Figures 1a, 2a, 4a show how they are twisted together).  Ishiguro, along with what is commonly known in the art of manufacturing, teaches wherein the number of bristles can be optimized to achieve desired strength versus the cost of manufacture, where more wires add to strength [Ishiguro; Abstract] while the increase of wires increases manufacturing costs, as is known in the art.  It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since the number of strands and the diameter of the strands factor into the amount of surface area of the brush, it therefore would have been obvious optimization to one of ordinary skill in the in order to modify the number of strands of Lesiw to increase the bristle strength while maintaining cost.  

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11, and those depending therefrom including claims 12-14, 16-18, and 20-22, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to anticipate, or render obvious, along with all other claimed limitations, “disposing the working face of the brush wires extending radially outwardly from the radially outermost brush mounts radially outwardly of the working face of the brush wires extending radially outwardly from the radially innermost brush mounts.”  Both Lesiw and Brinkmann disclose bristles that have a same working face and therefore not radially extending from one another as claimed.  
Claim 24, and those depending therefrom, including claims 25-30, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to anticipate, or render obvious, along with all other claimed limitations, “wherein openings of the radially outermost brush mounts are larger than the openings of the radially innermost brush mounts.”  The prior art of Brinkmann does render obvious larger slots, but this would not make modifying the openings of Lesiw larger as the openings of Lesiw do not require a portion extending radially out to the outer circumference of the hub as in Brinkmann.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP2008206798A and EP1356748 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723